

113 S2693 IS: Women's Small Business Ownership Act of 2014
U.S. Senate
2014-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2693IN THE SENATE OF THE UNITED STATESJuly 30, 2014Ms. Cantwell (for herself, Mr. Cardin, Mrs. Shaheen, Mrs. Gillibrand, Ms. Baldwin, and Mr. Walsh) introduced the following bill; which was read twice and referred to the Committee on Small Business and EntrepreneurshipA BILLTo reauthorize the women's business center program of the Small Business Administration, and for
			 other purposes.1.Short
			 titleThis Act may be cited as
			 the Women's Small Business Ownership Act of 2014.2.DefinitionIn this Act—(1)the terms
			 Administration and Administrator mean the Small Business
			 Administration and the Administrator thereof, respectively;(2)the term disability has the meaning given that term in section 3 of the Americans with Disabilities Act of 1990 (42
			 U.S.C. 12102);(3)the term microloan program means the program established under section 7(m) of the Small Business Act (15 U.S.C. 636(m));(4)the term rural small business concern means a small business concern located in a rural area, as that term is defined in section
			 1393(a)(2) of the Internal Revenue Code of 1986; and(5)the terms small business concern, small business concern owned and controlled by veterans, and small business concern owned and controlled by women  have the meanings given those terms under section 3 of the Small Business Act (15 U.S.C. 632).3.Office of
			 Women’s Business OwnershipSection 29(g) of the
			 Small Business Act (15 U.S.C. 656(g))
			 is amended—(1)in paragraph
			 (2)—(A)in
			 subparagraph (B)—(i)in
			 clause (i), by striking “in the areas” and all that follows through the
			 end of
			 subclause (I), and inserting the following: “to address issues concerning
			 the
			 management, operations, manufacturing, technology, finance, retail and
			 product
			 sales, international trade, Government contracting, and other disciplines
			 required for—(I)starting,
				operating, and increasing the business of a small business
				concern;;
				and(ii)in
			 clause (ii), by striking Women's Business Center program each
			 place that term appears and inserting women's business center
			 program; and(B)in
			 subparagraph (C), by inserting before the period at the end the following:
			 , the National Women’s Business Council, and any association of women’s
			 business centers; and(2)by adding at
			 the end the following:(3)TrainingThe
				Administrator may provide annual programmatic and financial
			 examination
				training for women’s business ownership representatives and
			 district office
				technical representatives of the Administration to enable
			 representatives to
				carry out their responsibilities.(4)Program and
				transparency improvementsThe Administrator shall maximize the
				transparency of the women’s business center financial assistance
			 proposal
				process and the programmatic and financial examination process by—(A)providing
				public notice of any announcement for financial assistance under
			 subsection (b)
				or a grant under subsection (l);(B)in the
				announcement described in subparagraph (A), outlining award and
			 program
				evaluation criteria and describing the weighting of the criteria
			 for financial
				assistance under subsection (b) and grants under subsection (l);
			 and(C)not later than 60 days
			 after the
			 completion of a
				site visit to the women's business center (whether conducted for an
			 audit,
				performance review, or other reason), when feasible, providing to
				each women’s business center a copy of any site visit
			 reports or
				evaluation reports prepared by district office technical
			 representatives or
				officers or employees of the
				Administration..4.Women’s
			 Business Center Program(a)Women’s
			 Business Center financial assistanceSection 29 of the
			 Small Business Act (15 U.S.C. 656) is
			 amended—(1)in subsection
			 (a)—(A)by striking paragraph (4);(B)by redesignating paragraphs (2) and (3) as paragraphs (4) and (5), respectively;(C)by inserting
			 after paragraph (1) the following:(2)the term
				association of women’s business centers means an
				organization—(A)that
				represents not less than 51 percent of the women’s business centers
			 that
				participate in a program under this section; and(B)whose primary
				purpose is to represent women’s business
				centers;(3)the term
				eligible entity means—(A)a private
				nonprofit organization;(B)a State,
				regional, or local economic development organization;(C)a
				development, credit, or finance corporation chartered by a State;(D)a junior or
				community college, as defined in section 312(f) of the Higher
			 Education Act of
				1965 (20 U.S.C. 1058(f)); or(E)any
				combination of entities listed in subparagraphs (A) through
				(D);; and(D)by adding
			 after paragraph (5), as so redesignated, the following:(6)the term
				women's business center means a project conducted by an eligible
				entity under this
				section.;(2)in subsection
			 (b)—(A)by
			 redesignating paragraphs (1), (2), and (3) as subparagraphs (A), (B), and
			 (C),
			 and adjusting the margins accordingly;(B)by striking
			 The Administration and all that follows through 5-year
			 projects and inserting the following:(1)In
				generalThe Administration may provide financial assistance to an
				eligible entity to conduct a project under this
				section;(C)by striking
			 The projects shall and inserting the following:(2)Use of
				fundsThe project shall be designed to provide training and
				counseling that meets the needs of women, especially socially and
			 economically
				disadvantaged women, and shall;
				and(D)by adding at
			 the end the following:(3)Amount of
				financial assistanceThe Administrator may award financial assistance under
				this subsection of not more than
			 $250,000 per
				project year.(4)Consultation
				with associations of women’s business centersThe Administrator
				shall seek advice, input, and recommendations for policy changes
			 from any  association of women’s business centers to
				develop—(A)a training
				program for the staff of women’s business centers;
				and(B)recommendations
				to improve the policies and procedures for governing the general
			 operations and
				administration of the women’s business center program, including
			 grant program
				improvements under subsection (g)(4).;
				(3)in subsection
			 (c)—(A)in paragraph
			 (1) by striking the recipient organization and inserting
			 an eligible entity;(B)in paragraph
			 (3), in the second sentence, by striking a recipient
			 organization and inserting an eligible entity;(C)in paragraph
			 (4)—(i)by striking
			 recipient of assistance and inserting eligible
			 entity;(ii)by striking
			 such organization and inserting the eligible
			 entity; and(iii)by striking
			 recipient and inserting eligible entity;
			 and(D)by adding at the end
			 the following:(5)Separation of
				project and fundsAn eligible entity shall—(A)carry out a
				project under this section separately from other projects, if any,
			 of the
				eligible entity; and(B)separately
				maintain and account for any financial assistance under this
				section.;(4)in subsection
			 (e)—(A)by striking
			 applicant organization and inserting eligible
			 entity;(B)by striking
			 a recipient organization and inserting an eligible
			 entity; and(C)by striking
			 site;(5)by striking
			 subsection (f) and inserting the following:(f)Applications
				and criteria for initial financial assistance(1)ApplicationEach
				eligible entity desiring financial assistance under subsection (b)
			 shall submit
				to the Administrator an application that contains—(A)a
				certification that the eligible entity—(i)has
				designated an executive director or program manager, who may be
			 compensated
				using financial assistance under subsection (b) or other sources,
			 to manage the
				center;(ii)as a
				condition of receiving financial assistance under subsection (b),
				agrees—(I)to receive a
				site visit at the discretion of  the Administrator as part of the
			 final selection
			 process;(II)to undergo
				an annual programmatic and financial examination; and(III)to remedy any problems identified
			 pursuant to the
				site visit or examination under subclause (I) or (II); and(iii)meets the accounting and reporting
				requirements established by the Director of the Office of
			 Management and
				Budget;(B)information
				demonstrating that the eligible entity has the ability and
			 resources to meet
				the needs of the market to be served by the women's business center
			 for which
				financial assistance under subsection (b) is sought, including the
			 ability to
				obtain the non-Federal contribution required under subsection (c);(C)information
				relating to the assistance to be provided by the women's business
			 center for
				which financial assistance under subsection (b) is sought in the
			 area in which
				the women's business center is located;(D)information
				demonstrating the experience and effectiveness of the eligible
			 entity
				in—(i)conducting
				financial, management, and marketing assistance programs, as
			 described in
				subsection (b)(2), which are designed to teach or upgrade the
			 business skills
				of women who are business owners or potential business owners;(ii)providing
				training and services to a representative number of women who are
			 socially and
				economically disadvantaged; and(iii)working
				with resource partners of the Administration and other entities,
			 such as
				universities; and(E)a 5-year plan
				that describes the ability of the women's business center for which
			 financial
				assistance is sought—(i)to serve
				women who are business owners or potential business owners by
			 conducting
				training and counseling activities; and(ii)to provide
				training and services to a representative number of women who are
			 socially and
				economically disadvantaged.(2)Review and
				approval of applications for initial financial assistance(A)In
				generalThe Administrator shall—(i)review each
				application submitted under paragraph (1), based on the information
			 described
				in such paragraph and the criteria set forth under subparagraph (B)
			 of this
				paragraph; and(ii)to the
				extent practicable, as part of the final selection process, conduct
			 a site
				visit to each women's business center for which financial
			 assistance under
				subsection (b) is sought.(B)Selection
				criteria(i)In
				generalThe Administrator shall evaluate applicants for financial
				assistance under subsection (b) in accordance with selection
			 criteria that
				are—(I)established
				before the date on which applicants are required to submit the
				applications;(II)stated in
				terms of relative importance; and(III)publicly
				available and stated in each solicitation for applications for
			 financial
				assistance under subsection (b) made by the Administrator.(ii)Required
				criteriaThe selection criteria for financial assistance under
				subsection (b) shall include—(I)the
				experience of the applicant in conducting programs or ongoing
			 efforts designed
				to teach or enhance the business skills of women who are business
			 owners or
				potential business owners;(II)the ability
				of the applicant to begin a project within a minimum amount of
			 time, as established under the program announcement or by regulation;(III)the ability
				of the applicant to provide training and services to a
			 representative number of
				women who are socially and economically disadvantaged; and(IV)the location
				for the women's business center proposed by the applicant,
			 including whether
				the applicant is located in a State in which there is not a women's
			 business
				center receiving funding from the Administration.(C)ProximityIf
				the principal place of business of an applicant for financial
			 assistance under
				subsection (b) is located less than 50 miles from the principal
			 place of
				business of a women’s business center that received funds under
			 this section on
				or before the date of the application, the applicant shall not be
			 eligible for
				the financial assistance, unless the applicant submits a detailed
			 written
				justification of the need for an additional center in the area in
			 which the
				applicant is located.(D)Record
				retentionThe Administrator shall maintain a copy of each
				application submitted under this subsection for not less than 7
				years.;
				and(6)in subsection
			 (m)—(A)by striking
			 paragraph (3) and inserting the following:(3)Application
				and approval for renewal grants(A)Solicitation of applicationsThe Administrator shall solicit
				applications and award grants under this subsection for the first
			 fiscal year
				beginning after the date of enactment of the Women's Small Business Ownership Act of 2014, and every third fiscal year thereafter.(B)Contents of
				applicationEach eligible entity desiring a grant under this
				subsection shall submit to the Administrator an application that
				contains—(i)a
				certification that the applicant—(I)is an
				eligible entity;(II)has
				designated an executive director or program manager to
			 manage the
				women's business center operated by the applicant; and(III)as a
				condition of receiving a grant under this subsection, agrees—(aa)to receive a
				site visit as part of the final selection process;(bb)to submit,
				for the 2 full fiscal years before the date on which the
			 application is
				submitted, annual programmatic and financial examination reports or
			 certified
				copies of the compliance supplemental audits under OMB Circular
			 A–133 of the
				applicant; and(cc)to remedy
				any problem identified pursuant to the site visit or examination
			 under item
				(aa) or (bb);(ii)information
				demonstrating that the applicant has the ability and resources to
			 meet the
				needs of the market to be served by the women's business center for
			 which a
				grant under this subsection is sought, including the ability to
			 obtain the
				non-Federal contribution required under paragraph (4)(C);(iii)information
				relating to assistance to be provided by the women's business
			 center in the
				area served by the women's business center for which a grant under
			 this
				subsection is sought;(iv)information
				demonstrating that the applicant has worked with resource partners
			 of the
				Administration and other entities;(v)a 3-year plan
				that describes the ability of the women's business center for which
			 a grant
				under this subsection is sought—(I)to serve
				women who are business owners or potential business owners by
			 conducting
				training and counseling activities; and(II)to provide
				training and services to a representative number of women who are
			 socially and
				economically disadvantaged; and(vi)any
				additional information that the Administrator may reasonably
			 require.(C)Review and
				approval of applications for grants(i)In
				generalThe Administrator shall—(I)review each
				application submitted under subparagraph (B), based on the
			 information
				described in such subparagraph and the criteria set forth under
			 clause (ii) of
				this subparagraph; and(II)at the discretion  of the Administrator, and as part of the final selection process, conduct a site
			 visit to
				each women's business center for which a grant under this
			 subsection is
				sought.(ii)Selection
				criteria(I)In
				generalThe Administrator shall evaluate applicants for grants
				under this subsection in accordance with selection criteria that
			 are—(aa)established
				before the date on which applicants are required to submit the
				applications;(bb)stated in
				terms of relative importance; and(cc)publicly
				available and stated in each solicitation for applications for
			 grants under
				this subsection made by the Administrator.(II)Required
				criteriaThe selection criteria for a grant under this subsection
				shall include—(aa)the total
				number of entrepreneurs served by the applicant;(bb)the total
				number of new startup companies assisted by the applicant;(cc)the
				percentage of clients of the applicant that are socially or
			 economically
				disadvantaged; and(dd)the
				percentage of individuals in the community served by the applicant
			 who are
				socially or economically disadvantaged.(iii)Conditions
				for continued fundingIn determining whether to make a grant
				under this subsection, the Administrator—(I)shall
				consider the results of the most recent evaluation of the women's
			 business
				center for which a grant under this subsection is sought, and, to a
			 lesser
				extent, previous evaluations; and(II)may withhold
				a grant under this subsection, if the Administrator determines that
			 the
				applicant has failed to provide the information required to be
			 provided under
				this paragraph, or the information provided by the applicant is
				inadequate.(D)NotificationNot
				later than 60 days after the date of each deadline to submit
			 applications, the
				Administrator shall approve or deny any application under this
			 paragraph and
				notify the applicant for each such application of the approval or
				denial.(E)Record
				retentionThe Administrator shall maintain a copy of each
				application submitted under this paragraph for not less than 7
				years.;
				and(B)by striking
			 paragraph (5) and inserting the following:(5)Award to
				previous recipientsThere shall be no limitation on the number of
				times the Administrator may award a grant to an applicant under
			 this
				subsection..(b)Technical
			 and conforming amendmentsSection 29 of the Small
			 Business Act (15 U.S.C. 656) is amended—(1)in subsection
			 (h)(2), by striking to award a contract (as a sustainability grant)
			 under subsection (l) or;(2)in subsection
			 (j)(1), by striking The Administration and inserting Not
			 later than November 1 of each year, the Administrator;(3)in subsection
			 (k)—(A)by striking
			 paragraphs (1) and (4);(B)by
			 redesignating paragraph (3) as paragraph (4);(C)by
			 inserting before paragraph (2) the following:(1)In
				generalThere are authorized to be appropriated to the
				Administration to carry out this section, to remain available until
			 expended,
				$26,750,000 for each of fiscal years 2015 through 2019.; and(D)by inserting after paragraph (2) the following:(3)Continuing
				grant and cooperative agreement authority(A)Prompt
				disbursementUpon receiving funds to carry out this section for a
				fiscal year, the Administrator shall, to the extent practicable,
			 promptly
				reimburse funds to any women’s business center awarded financial
			 assistance
				under this section if the center meets the eligibility requirements
			 under this
				section.(B)Suspension
				or terminationIf the Administrator has entered into a grant or
				cooperative agreement with a women's business center under this
			 section, the
				Administrator may not suspend or terminate the grant or cooperative
			 agreement,
				unless the Administrator—(i)provides the
				women's business center with written notification setting forth the
			 reasons for
				that action; and(ii)affords the
				women's business center an opportunity for a hearing, appeal, or
			 other
				administrative proceeding under chapter 5 of title 5, United States
				Code.;(4)in subsection
			 (m)—(A)in
			 paragraph (2), by striking subsection (b) or (l) and inserting
			 this subsection or subsection (b); and(B)in
			 paragraph (4)(D), by striking or subsection (l); and(5)by
			 redesignating subsections (m), (n), and (o), as amended by this Act, as
			 subsections
			 (l), (m), and (n), respectively.(c)Effect on
			 existing grants(1)Terms and
			 conditionsA nonprofit organization receiving a grant under
			 section 29(m) of the Small Business Act (15 U.S.C. 656(m)), as in effect
			 on the
			 day before the date of enactment of this Act, shall continue to receive
			 the
			 grant under the terms and conditions in effect for the grant on the day
			 before
			 the date of enactment of this Act, except that the nonprofit organization
			 may
			 not apply for a renewal of the grant under section 29(m)(5) of the Small
			 Business Act (15 U.S.C. 656(m)(5)), as in effect on the day before the
			 date of
			 enactment of this Act.(2)Length of
			 renewal grantThe Administrator may award a grant under section
			 29(l) of the Small Business Act, as so redesignated by subsection (a)(5)
			 of
			 this section, to a nonprofit organization receiving a grant under section
			 29(m) of
			 the Small Business Act (15 U.S.C. 656(m)), as in effect on the day before
			 the
			 date of enactment of this Act, for the period—(A)beginning on the
			 day after the last day of the grant agreement under such section 29(m);
			 and(B)ending at the end
			 of the third fiscal year beginning after the date of enactment of this
			 Act.5.Matching
			 requirements under women's
			 business center program(a)In generalSection 29(c) of the Small Business Act
			 (15 U.S.C. 656(c)), as amended by section 4 of this Act, is amended—(1)in paragraph (1),
			 by striking As a condition and inserting Subject to
			 paragraph (6), as a condition; and(2)by adding at the
			 end the following:(6)Waiver of
				non-Federal share relating to technical assistance and counseling(A)In
				generalUpon request by a recipient organization, and in
				accordance with this paragraph, the Administrator may waive, in
			 whole or in
				part, the requirement to obtain non-Federal funds under this
			 subsection for the
				technical assistance and counseling activities of the recipient
			 organization
				carried out using financial assistance under this section for a
			 fiscal year.
				The Administrator may not waive the requirement for a recipient
			 organization to
				obtain non-Federal funds under this paragraph for more than a total
			 of 2 consecutive fiscal
				years.(B)ConsiderationsIn
				determining whether to waive the requirement to obtain non-Federal
			 funds under
				this paragraph, the Administrator shall consider—(i)the economic
				conditions affecting the recipient organization;(ii)the impact a
				waiver under this clause would have on the credibility of the
			 women's business
				center program under this section;(iii)the
				demonstrated ability of the recipient organization to raise
			 non-Federal funds;
				and(iv)the performance
				of the recipient organization.(C)LimitationThe
				Administrator may not waive the requirement to obtain non-Federal
			 funds under
				this paragraph if granting the waiver would undermine the
			 credibility of the
				women's business center program under this
				section.(7)SolicitationNotwithstanding any other provision of law, a recipient organization may—(A)solicit cash and in-kind contributions from private individuals and entities to be used to carry
			 out the activities of the recipient organization under the project
			 conducted under this section; and(B)use amounts made available by the Administration under this section for the cost of such
			 solicitation and management of the contributions received..(b)Regulations(1)In generalThe Administrator shall—(A)except as provided in paragraph (2), and not later than 1 year after the date of enactment of this
			 Act, publish in the Federal Register proposed regulations by the
			 Administrator to carry out the amendments made
			 to section 29 of the Small Business Act by this Act; and(B)accept public comments on such proposed regulations for not less than 60 days.(2)Existing proposed regulationsParagraph (1)(A) shall not apply to the extent proposed regulations by the Administrator have been
			 published on the date of enactment of this Act that  are sufficient to
			 carry out the amendments made to section 29 of the Small Business Act by
			 this Act.6.Study and
			 report on economic issues facing women's business centers(a)StudyThe
			 Comptroller General of the United States shall conduct a broad study of
			 the
			 unique economic issues facing women's business centers located in covered
			 areas
			 to identify—(1)the
			 difficulties such centers face in raising non-Federal funds;(2)the
			 difficulties such centers face in competing for financial assistance,
			 non-Federal funds, or other types of assistance;(3)the
			 difficulties such centers face in writing grant proposals; and(4)other
			 difficulties such centers face because of the economy in the type of
			 covered
			 area in which such centers are located.(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Comptroller
			 General shall submit to Congress a report containing the results of the
			 study
			 under subsection (a), which shall include recommendations, if any,
			 regarding
			 how to—(1)address the
			 unique difficulties women's business centers located in covered areas face
			 because of the type of covered area in which such centers are located;(2)expand the
			 presence of, and increase the services provided by, women's business
			 centers
			 located in covered areas; and(3)best use
			 technology and other resources to better serve women business owners
			 located in
			 covered areas.(c)Definition
			 of covered areaIn this section, the term covered
			 area means—(1)any State
			 that is predominantly rural, as determined by the Administrator;(2)any State
			 that is predominantly urban, as determined by the Administrator; and(3)any State or
			 territory that is an island.7.Study and report
			 on oversight of women's business centers(a)StudyThe
			 Comptroller General of the United States shall conduct a study of the
			 oversight
			 of women's business centers by the Administrator, which shall include—(1)an analysis of
			 the coordination by the Administrator of the activities of women's
			 business
			 centers with the activities of small business development centers, the
			 Service
			 Corps of Retired Executives, and Veteran Business Outreach Centers;(2)a comparison of
			 the types of individuals and small business concerns served by women's
			 business
			 centers and the types of individuals and small business concerns served by
			 small business development centers, the Service Corps of Retired
			 Executives,
			 and Veteran Business Outreach Centers; and(3)an analysis of
			 performance data for women's business centers that evaluates how well
			 women's
			 business centers are carrying out the mission of women's business centers
			 and
			 serving individuals and small business concerns.(b)ReportNot
			 later than 1 year after the date of enactment of this Act, the Comptroller
			 General shall submit to Congress a report containing the results of the
			 study
			 under subsection (a), which shall include recommendations, if any, for
			 eliminating the duplication of services provided by women's business
			 centers,
			 small business development centers, the Service Corps of Retired
			 Executives,
			 and Veteran Business Outreach Centers.8.Sole source contracts for small business concerns owned and controlled by women
			(a)In generalSection 8(m) of the Small Business Act (15 U.S.C. 637(m)) is amended by adding at
			 the end the following:
						(7)
						Authority for sole source contracts for economically disadvantaged small business concerns owned
			 and controlled by women in underrepresented industries
						A contracting officer may award a sole source contract under this subsection to a small business
			 concern owned and controlled by women that meets the requirements under
			 paragraph (2)(A) if—
						
							(A)
							the small business concern owned and controlled by women is in an industry in which small business
			 concerns
			 owned and controlled by women are underrepresented, as
			 determined by the Administrator;(B)the contracting officer determines that the small business concern owned and controlled by women is
			 a responsible contractor with respect to performance of the
			 contract opportunity;
						
							(C)
							the anticipated award price of the contract, including options, is not more than—
							
								(i)
								$6,500,000, in the case of a contract opportunity assigned a North American Industry Classification
			 System code for
			 manufacturing; or
							
								(ii)
								$4,000,000, in the case of any other contract opportunity; and
							
							(D)
							in the estimation of the contracting officer, the contract award can be made at a fair and
			 reasonable price.
						
						(8)
						Authority for sole source contracts for small business concerns owned and controlled by women in
			 substantially underrepresented industries
						A contracting officer may award a sole source contract under this subsection to a small business
			 concern owned and controlled by women that meets the requirements under
			 paragraph (2)(E) if—
						
							(A)
							the small business concern owned and controlled by women is in an industry in which small business
			 concerns
			 owned and controlled by women are substantially underrepresented, as
			 determined by the Administrator;
						
							(B)
							the contracting officer determines that the small business concern owned and controlled by women is
			 a responsible contractor with respect to performance of the
			 contract opportunity;
						
							(C)
							the anticipated award price of the contract, including options, is not more than—
							
								(i)
								$6,500,000, in the case of a contract opportunity assigned a North American Industry Classification
			 System code for
			 manufacturing; or
							
								(ii)
								$4,000,000, in the case of any other contract opportunity; and
							
							(D)
							in the estimation of the contracting officer, the contract award can be made at a fair and
			 reasonable price.
						.
				(b)
				Reporting on goals for sole source contracts for small business concerns owned and controlled by
			 women
				Section 15(h)(2)(E)(viii) of the Small Business Act (15 U.S.C. 644(h)(2)(E)(viii)) is amended—
				
					(1)
					in subclause (IV), by striking and at the end;
				
					(2)
					by redesignating subclause (V) as subclause (VIII); and
				
					(3)
					by inserting after subclause (IV) the following:
					
						
							(V)
							through sole source contracts awarded under section 8(m)(7);
						
							(VI)
							through sole source contracts awarded under section 8(m)(8);
						
							(VII)
							by industry for contracts described in subclause (III), (IV), (V), or (VI); and
						.
				
				(c)
				Deadline for report on underrepresented industries accelerated
				Section 29(o)(2) of the Small Business Act (15 U.S.C. 656(o)(2)) is amended—
				
					(1)
					by striking 5 years after the date of enactment of this subsection and inserting January 2, 2015; and
				(2)by striking 5-year period and inserting 2-year or 5-year period, as applicable,.(d)Technical and conforming amendmentsSection 8(m) of the Small Business Act (15 U.S.C. 637(m)) is amended—(1)in paragraph (2)(C), by striking paragraph (3) and inserting paragraph (4); and(2)in paragraph (5), by striking paragraph (2)(F) each place it appears and inserting paragraph (2)(E).9.Small business intermediary lending programSection 7(l) of the Small Business Act (15 U.S.C. 636(l)) is amended—
				(1)
				in the subsection heading, by striking Pilot;
			
				(2)
				in paragraph (1)(B), by striking pilot;
			
				(3)
				in paragraph (2)—
				
					(A)
					by striking 3-year ; and
				
					(B)
					by striking pilot;
				
				(4)
				in paragraph (4)—
				
					(A)
					by striking subparagraph (B) and inserting the following:(B)Loan limits(i)In generalNo single  loan to an eligible intermediary under this subsection may exceed $1,000,000.(ii)Total amountThe total amount outstanding and committed to an eligible intermediary by the
			 Administrator under the Program may not exceed
			 $5,000,000.
							; and
					(B)
					by striking subparagraph (G) and inserting the following:
					(G)Maximum amountsThe Administrator may make loans under the
			 Program—(i)during each of fiscal years 2015, 2016, and 2017, in a total amount of not more than $20,000,000;
			 and(ii)during fiscal year 2018 and each fiscal year thereafter, using such amounts as are made available
			 for the Program.; and
				
				(5)
				by striking paragraph (6).
			10.Access to capital for small business concerns(a)Microloan programSection 7(m) of the Small Business Act (15 U.S.C. 636(m)) is amended—(1)in paragraph (1)(B)(i), by striking short-term,;(2)in paragraph (3)(C), by striking $5,000,000 and inserting $7,000,000;(3)in paragraph (4)—(A)by striking subparagraph
			 (E); and(B)by redesignating subparagraph (F) as subparagraph (E);(4)in paragraph (6)—(A)in subparagraph (A), by striking short-term,; and(B)by adding at the end the following:(F)Report to commercial credit reporting agenciesThe Administrator shall establish a process under which an intermediary that makes a loan to a
			 small business concern under this paragraph shall provide to 1 or more of
			 the commercial
			 credit reporting agencies, through the Administration or independently,
			 including through third party intermediaries, information on the small
			 business concern that is relevant to credit
			 reporting, including the payment activity of the small business concern on
			 the loan.; (5)in paragraph (7)—(A)by striking Program and all that follows through Under and inserting the following: Number of participants.—Under; and(B)by striking subparagraph (B);(6)in paragraph (8), by striking such intermediaries and all the follows through the period at the end and inserting the following: intermediaries that serve a  diversity of geographic areas in the United States to ensure
			 appropriate availability of loans for small business concerns in all
			 industries that are  located in metropolitan, nonmetropolitan, and rural
			 areas.; and(7)in paragraph (11)(B), by striking short-term,.(b)Guarantee fee waiverDuring fiscal year 2016, the Administrator may not collect a guarantee fee under section
			 7(a)(18)(A)(i) of the Small Business Act (15 U.S.C. 636(a)(18)(A)(i)) with
			 respect to a loan guaranteed under section 7(a) of such Act, unless
			 amounts are made available to the Administrator to subsidize the  cost of
			 guaranteeing such loans for fiscal year 2016.(c)Annual report(1)In generalNot later than 1 year after the date of enactment of this Act, and every year thereafter, the
			 Office of Capital Access of the Administration shall submit to the
			 Committee on Small Business and Entrepreneurship of the Senate and the
			 Committee on Small Business of the House of Representatives a report on
			 assistance provided by the Administration under—(A)section 7(a) of the Small Business Act (15 U.S.C. 636(a));(B)the microloan program;(C)part A of title III of the Small Business Investment Act of 1958 (15 U.S.C. 681 et seq.); and(D)section 502 of the Small Business Investment Act of 1958 (15 U.S.C. 696).(2)RequirementEach report required under paragraph (1) shall	include, for the year preceding the date on which
			 the
			 report is submitted—(A)for each type of assistance described under subparagraphs (A), (B), and (D) of paragraph (1)—(i)the number of loans made by the Administration;(ii)the total amount of loans made by the Administration;(iii)the percentage of the number and total amount of loans made by the Administration to—(I)rural small business concerns;(II)small business concerns owned and controlled by individuals with a disability;(III)small business concerns owned and controlled by low-income individuals, broken down by each racial
			 or
			 ethnic minority group of which those individuals are members;(IV)small business concerns owned and controlled by veterans;(V)small business concerns owned and controlled by women;	and(VI)small business concerns owned and controlled by members of a racial or ethnic minority group,
			 broken down by each such racial or ethnic minority group; and(iv)the number of jobs created and retained by borrowers as a result of such assistance; and(B)for assistance described under subparagraph (C) of paragraph (1)—(i)the number of investments made by small business investment companies;(ii)the total amount of equity capital provided and loans made by small business investment companies;(iii)the percentage of the number of investments and loans made and total amount of equity capital
			 provided by small business investment companies to—(I)rural small business concerns;(II)small business concerns owned and controlled by individuals with a disability;(III)small business concerns owned and controlled by low-income individuals, broken down by each racial
			 or
			 ethnic minority group of which those individuals are members;(IV)small business concerns owned and controlled by veterans;(V)small business concerns owned and controlled by women; and(VI)small business concerns owned and controlled by members of a racial or ethnic minority group,
			 broken down by each such racial or ethnic minority group;(iv)the number of jobs created and retained by small business concerns as a result of investments made
			 by small business investment companies; and(v)the number of licenses issued by the Administration under section 301(c) of the Small Business
			 Investment Act (15 U.S.C. 681(c)), including the percentage of licenses
			 issued to entities  headed by a woman or a member of a racial or ethnic
			 minority, respectively.11.Sense of the SenateIt is the sense of the Senate that—(1)access to capital for small business concerns owned and controlled by women comes from a variety of
			 sources, including important contributions and early investments from
			 angel capital and other venture capital investors; and(2)those investors should continue to work to develop small business concerns owned and controlled by
			 women to expand the rate at which those women receive venture
			 investment.